Citation Nr: 1429694	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-19 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Robert A. Donati, Attorney


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to care for his daily needs without requiring the regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for SMC based on the need for the regular aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.350(b), 3.351, 3.352 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Special monthly compensation is payable at a specified rate if the Veteran, as the result of service-connected disability, is in need of regular aid and attendance.  Need for aid and attendance means helplessness or is so nearly helpless as to require the regular aid and attendance of another person.  A Veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the Veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.351(b). 

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352(a). 

A Veteran will be found to be bedridden if the condition actually requires that he remain in bed, but not if he voluntarily stays in bed or if a physician merely recommends bed rest.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions that the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id. 

Although a Veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  Turco v. Brown, 9 Vet. App. 222, 224 (1996). 

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c). 

Service connection is in effect for the Veteran's degenerative disc disease of the lumbar spine, which is evaluated as 40 percent disabling; depressive disorder, which is evaluated as 30 percent disabling; and for lumbar radiculopathy of the right and left lower extremities, each evaluated as 10 percent disabling.  VA has also awarded the Veteran a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a). Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection is in effect for the Veteran's degenerative disc disease of the lumbar spine, depression disorder, and lumbar radiculopathy of the right and left lower extremities and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is in effect. 

On the VA Form 21-2680 submitted by Dr. L.W. at the VAMC in Memphis in April 2010, Dr. L.W. noted that the Veteran needed assistance in bathing and tending to other hygiene needs.  On the VA Form 21-2680 submitted by Dr. K.C. at the VAMC Memphis in May 2012, Dr. K.C. noted the Veteran was unable to prepare his own meals as he is unable to stand unaided and needed assistance in bathing and tending to other hygiene needs.

Lay evidence has also been submitted in support of the Veteran's entitlement to SMC based on the need for aid and attendance, including statements from the Veteran's wife and daughter.  In July 2013 statement, the Veteran's wife reported that she had to help him bathe.  In a May 2014 statement from the Veteran's daughter, she reported that she stopped working for a private CNA company in order to assist her father.  She stated that she cares for him daily.  She reported that she assists him with bathing and that he needs assistance with dressing due to his back condition.  

VA treatment records in 2012 note the Veteran required help or supervision with bathing and dressing.  The same limitations are noted in VA treatment records in 2013, in addition to requiring supervision, direction or personal assistance with toileting and transferring.

In summary, the record shows the Veteran is unable to dress himself, has difficulty keeping himself ordinarily clean and presentable, and has difficulty attending to the wants of nature without the aid and attendance of another person.  It is not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) exist to establish eligibility for aid and attendance, so long as at least one of the enumerated factors are present.  Moreover, the need is not required to be constant.  Turco.  In this case, more than one of the enumerated factors is present and aid and attendance are regularly needed.

Based on the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the Veteran requires the aid of another person on a regular basis due to his service-connected disabilities.  As such, the Board finds that SMC based on the need for regular aid and attendance of another person is warranted.  


ORDER

Special monthly compensation based on the need for aid and attendance of another person is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


